Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/713,913 was filed on 12/13/2019, and claims no prior priority.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Response to Amendment
This Office Action is in response to the amendments submitted on 04/26/2022, and based on further search and consideration.  Claims 1, 16, and 24 are currently amended.  Claims 9-23 are withdrawn.  Claims 1-9 and 24 are pending and ready for examination.
Drawings
In the office action of 04/01/2021, the examiner objected to the drawings as not being designated by a legend such as –Prior Art--.  The amendments render this objection moot. Therefore, the drawings objection of 04/01/2021 is hereby withdrawn.
Specification
In the office action of 04/01/2021, the examiner objected to the title as not being sufficiently descriptive.  The amendment replacing the title with the amended title “STRUCTURE TO REDUCE BENDING IN SEMICONDUCTOR DEVICES” renders this objection moot. Therefore, the specification objection of 04/01/2021 is hereby withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-23 directed to an invention non-elected with traverse in the reply filed on 03/04/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-8 and 24 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the art of record discloses an apparatus, comprising: a first source/drain region and a second source/drain region formed in a substrate, wherein the first source/drain region and the second source/drain region are separated by a channel; a gate separated from the channel by a dielectric material; an access line formed in a trench connected to the gate, wherein the access line includes: a first titanium nitride (TiN) material formed in the trench; a metal material formed over the first TiN material; and a second TiN material formed over the metal material; a sense line coupled to the first source/drain region; and a storage node coupled to the second source/drain region (See Office Communication of 02/02/2022).
However, the prior art does not explicitly teach nor render obvious the limitations above, wherein wherein a top surface of the first TiN material, a top surface of the metal material, and a top surface of the second TiN material are formed to a same height relative to sidewalls of the trench, and the first TiN is formed directly on the substrate in a trench of the access line.
	Regarding claim 24, the art of record discloses a method comprising: forming a first source/drain region and a second source/drain region formed in a substrate material; forming a channel that separates the first source/drain region and the second source/drain region; forming a dielectric material that separates the gate from the channel; forming an access line in the trench connected to the gate, wherein the access line includes: a first titanium nitride (TiN) material formed in the trench; a metal material formed over the first TiN material; and a second TiN material formed over the metal material; forming a sense line coupled to the first source/drain region; and forming a storage node coupled to the second source/drain region.
	However, the prior art does not explicitly teach nor render obvious the limitations above, wherein wherein a top surface of the first TiN material, a top surface of the metal material, and a top surface of the second TiN material are formed to a same height relative to sidewalls of the trench, and the first TiN is formed directly on the substrate in a trench of the access line.
Remaining claims depend variously from claim 1, and are allowable for the reasons
above.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040253807 A1 Thei discloses forming a trench in a substrate material (fig 1A); conformally depositing a first high resistivity titanium nitride (TiN) material in the trench (20C), wherein the first TiN 
material is formed directly on the substrate; depositing a low resistivity metal material (20B) over the first high resistivity TiN material in the trench; depositing a second high resistivity TiN material (20A) 
over the low resistivity metal material in the trench; and etching (etchback, para 0024) a portion of the first and second high resistivity TiN material and the low resistivity metal material in the trench.
Chan US 20190355619 A1 discloses the above limitations, e.g. the TIN/TaN/TiN stack, para 0099 
	Moon US 20080116576 A1 discloses the above limitations, e.g. fig 3.
Jeon US 20080105983 A1 discloses the above limitations, e.g. claims.

    PNG
    media_image1.png
    650
    480
    media_image1.png
    Greyscale
Straten et al., ALD and PVD Tantalum Nitride Barrier Resistivity and Their Significance in Via Resistance Trends, 2014 ECS Trans. 64 117 discloses resistivity of TaN ~240 micro Ohms; resistivity of TiN ~250 micro Ohms.


This application is in condition for allowance except for the formal matters above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812